.                ORIGINAL
          Case 1:19-cr-00427-LTS Document 1 Filed 05/21/19 Page 1 of 5

                                              19MAG4910
    Approved:   ~71--i!~~
                Brett M. Kalikow
                Assistant United States Attorney

    Before:     THE HONORABLE DEBRA FREEMAN
                United States Magistrate Judge
                Southern District of New York

                        -------x
                                                COMPLAINT
    UNITED STATES OF AMERICA
                                                Violations of
              - v. -                            18 u.s.c.
                                                §§ 922(a) (1) (A),
    LARRY FARMER,                               922 (g) (1) , 924 (n), and
      a/k/a "P-90,"                             2

                        Defendant.              COUNTY OF OFFENSE:
                                                NEW YORK
                               - - - -   x

    SOUTHERN DISTRICT OF NEW YORK, ss.:

              LAEJON BROOKS, being duly sworn, deposes and says that
    he is a Special Agent with the United States Bureau of Alcohol,
    Tobacco, Firearms and Explosives, and charges as follows:

                                   COUNT ONE
                            (Firearms Trafficking)                           -
              1.   From at least in or about April 17, 2018 up to
    and including at least on or about May 20, 2019, in the Southern
    District of New York and elsewhere, LARRY FARMER, a/k/a "P-90,"
    the defendant, not being a licensed importer, licensed
    manufacturer, and licensed dealer of firearms within the meaning
    of Chapter 44, Title 18, United States Code, did willfully and
    knowingly engage in the business of importing, manufacturing,
    and dealing in firearms, and in the course of such business did
    ship, transport, and receive firearms in interstate and foreign
    commerce, to wit, FARMER transported firearms from South
    Carolina and other states to Manhattan and Brooklyn, New York
    for the purpose of illegally reselling the firearms.

      (Title 18, United States Code, Sections 922 (a) ( 1) (A) , 924 (n) ,
                                 and 2.)
      Case 1:19-cr-00427-LTS Document 1 Filed 05/21/19 Page 2 of 5




                             COUNT TWO
                       (Felon in Possession}

          2.   On or about April 17, 2018, in the Southern
District of New York and elsewhere, LARRY FARMER, a/k/a "P-90,"
the defendant, after having been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year, did
possess in and affecting commerce a firearm, to wit, a Remington
1911 Rl .45 caliber pistol, which had previously been shipped
and transported in interstate commerce, and did so knowingly.

       (Title 18, United States Code, Sections 922 (g) (1) . )

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          3.   I am a Special Agent with the United States
Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF")    I
have been personally involved in the investigation of this
matter. This affidavit is based upon my personal participation
in the investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of reports, records, audio recordings, and video
footage.  Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          4.   Based on my review of reports of controlled
firearms purchases on or about April 17, July 9, November 20,
and December 20, 2018, and on or about January 28, March 25, and
May 20, 2019 (the "Controlled Buys"), video footage and audio
recordings of the Controlled Buys, and my conversations with an
undercover law enforcement agent ("UC-1"), I have learned, in
substance and in part, the following:

               a.   On or about April 17, 2018, UC-1 met       with
LARRY FARMER, a/k/a "P-90," the defendant, in Manhattan,       New
York. During that meeting, FARMER sold a Remington 1911        Rl .45
caliber pistol, serial number RHH021354 ("Firearm-1") to       UC-1 in
exchange for approximately $850.

              b.    On or about July 9, 2018, UC-1 met with
FARMER in Manhattan, New York. During that meeting, FARMER sold

                                  2
      Case 1:19-cr-00427-LTS Document 1 Filed 05/21/19 Page 3 of 5




a Springfield XDS .45 caliber pistol     ("Firearm-2") to UC-1 in
exchange for approximately $800.

               c.   On or about November 20, 2018, UC-1 met with
FARMER in Brooklyn, New York.  During that meeting, FARMER sold
a Glock G43 .40 caliber pistol ("Firearm-3") to UC-1 in exchange
for $800.

               d.   On or about December 20, 2018, UC-1 met with
FARMER in Brooklyn, New York.  During that meeting, FARMER sold
a Tanfoglio Titan .380 caliber pistol ("Firearm-4") to UC-1 in
exchange for $750.

                  i.     During the December 20, 2018 controlled
buy, FARMER told UC-1, in substance and in part, that he obtains
the firearms he sells from out of state, particularly, in
southern states including South Carolina.

               e.   On or about January 28, 2019, UC-1 met with
FARMER in Brooklyn, New York.  During that meeting, FARMER sold
a Ruger P-89 9mm caliber pistol ("Firearm-5") and a Walther CCP
9mm caliber pistol ("Firearm-6") to UC-1 in exchange for $850
for each firearm.

               f.   On or about March 25, 2019, UC-1 met with
FARMER in Brooklyn, New York.  During that meeting, FARMER sold
a Kahr model P40 .40 caliber pistol ("Firearm-7") to UC-1 in
exchange for $850.

               g.   On or about May 20, 2019, UC-1 met with
FARMER in Brooklyn, New York.  During that meeting, FARMER sold
a Springfield XD .40 caliber pistol ("Firearm-8) and a Smith &
Wesson M&P Shield 9 millimeter caliber pistol ("Firearm-9") to
UC-1 in exchange for $1750.

               h.   At the conclusion of the May 20, 2019 sale,
law enforcement agents placed FARMER under arrest.

                i.  In total, across the seven controlled buys
between in or about April 2018 and in or about May 2019, FARMER
sold nine firearms to law enforcement agents.

               j.   UC-1 arranged to meet FARMER for each of the
Controlled Buys by communicating with FARMER via telephone calls
and/or text messages, during which FARMER used one of three
telephone numbers ("Phone Number-1," "Phone Number-2" ,. and
"Phone Number-3") .

                                   3
p   •
               Case 1:19-cr-00427-LTS Document 1 Filed 05/21/19 Page 4 of 5




                   2.   Based on my review of GPS and cell site data for
        Phone Number-2, I have learned, in substance and in part, the
        following:

                       a.   On or about December 19, 2018, the day
        before LARRY FARMER, the defendant, sold Firearm-4 to UC-1, the
        cellphone associated with Phone Number-2 was located in and
        around South Carolina.

                       b.   On or about March 16 and March 17, 2019,
        approximately one week before FARMER sold Firearm-7 to UC-1, the
        cellphone associated with Phone Number-2 was located in and
        around South Carolina.

                       c.   On or about May 19, 2019, the day before
        FARMER sold Firearm-8 and Firearm-9 to UC-1, the cellphone
        associated with Phone Number-2 was located in and around North
        Carolina.

                  3.    Based on my review of records from law
        enforcement databases, my training and experience regarding the
        manufacture of firearms, and my conversations with other law
        enforcement agents, including an interstate nexus expert with
        regard to firearms, I know that Firearm-1 was manufactured in
        Huntsville, Alabama.   In addition, Firearm-1 was reported stolen
        from Chatham County, Georgia, and Firearm-3 was reported stolen
        from Harnett County, North Carolina.

                  4.   Based on my review of searches of an ATF
        database, and based on my conversations with other law
        enforcement agents, I have learned that there is no record or
        entry with respect to an application for, or existence or
        issuance of, a license to deal, import, or manufacture firearms
        to LARRY FARMER, the defendant, for the period in or about April
        2018 to in or about May 2019.

                  5.   I have reviewed criminal history records
        pertaining to LARRY FARMER, the defendant, which show that
        FARMER was convicted on or about April 13, 2007, in the Supreme
        Court of the State of New York, New York County, of Attempted
        Robbery in the Second Degree, in violation of New York Penal Law
        § 160.10, which is a felony punishable by a term of imprisonment
        of more than one year, and for which FARMER was sentenced to a
        term of imprisonment of two years.




                                           4
,, t   !\.   •

                         Case 1:19-cr-00427-LTS Document 1 Filed 05/21/19 Page 5 of 5




                           WHEREFORE, deponent respectfully requests that a
                 warrant be issued for the arrest of LARRY FARMER, a/k/a "P-90,"
                 the defendant, and that he be arrested, and imprisoned or
                 bailed, as the case may be.



                                                   LA&:K!!Y==
                                                   Special Agent
                                                   Bureau of Alcohol, Tobacco,
                                                   Firearms and Explosives

                 sw91-.n to before me this
                 ~ day of May, 2019



                 THE HONORABLE DEBRA FREEMAN
                 UNITED STATES MAGISTRATE JUDGE
                 SOUTHERN DISTRICT OF NEW YORK




                                                     5
